Case 19-10289-LSS   Doc 2852-3    Filed 01/27/21     Page 1 of 45




                        EXHIBIT C

           Rio Tinto / Zurich Settlement Agreement
            Case 19-10289-LSS         Doc 2852-3      Filed 01/27/21     Page 2 of 45




                      SETTLEMENT AGREEMENT AND RELEASE

       This Settlement Agreement and Release (“Agreement”) is entered into by and between

Imerys Talc America, Inc. (“ITA”), Imerys Talc Vermont, Inc. (“ITV”), Imerys Talc Canada,

Inc. (“ITC”), and, to the extent it becomes a debtor in the Chapter 11 Cases, Imerys Talc Italy

S.p.A. (“ITI”) (collectively, the “Debtors”), on behalf of themselves and their Estates, on the one

hand, and Rio Tinto America Inc. (“Rio Tinto”), Three Crowns Insurance Company, formerly

known as Three Crowns Insurance Company Limited (“TCI”), Metals & Minerals Insurance

Company Pte. Ltd. (“MMI”), and Falcon Insurance Ltd. (“Falcon,” and together with TCI and

MMI, the “Rio Tinto Captive Insurers”) (Rio Tinto and the Rio Tinto Captive Insurers,

collectively, the “Rio Tinto Settling Parties”), and Zurich American Insurance Company, in its

own capacity and as successor-in-interest to Zurich Insurance Company, U.S. Branch (“Zurich”),

on the other hand. The Rio Tinto Settling Parties and Zurich are referred to collectively as the

“Insurer Parties” and, together with the Debtors, as the “Parties.” Capitalized terms appearing in

this Agreement that are not defined in this prefatory paragraph have the meanings set out in Section

1, Additional Definitions, below.

                                           RECITALS

       WHEREAS, ITA, ITV, ITC, and ITI were formerly owned by various corporate entities

affiliated with Rio Tinto (under the names Luzenac America, Inc., Windsor Minerals, Inc.,

Luzenac, Inc., and Luzenac Val Chisone S.p.A., respectively) and were sold pursuant to a stock

purchase agreement with Mircal S.A., a subsidiary of Imerys S.A., in 2011; and

       WHEREAS, numerous Talc Personal Injury Claims have been brought against one or

more of the Debtors seeking damages and other relief for injury allegedly caused by exposure to




                                                 1
              Case 19-10289-LSS      Doc 2852-3      Filed 01/27/21    Page 3 of 45




talc, and the Debtors expect that such Talc Personal Injury Claims will continue to be made in the

future; and

       WHEREAS, before the 2011 sale, Zurich and other Zurich Corporate Parties issued the

Zurich Policies, liability insurance policies that included Luzenac America, Inc., Windsor

Minerals, Inc., and/or Luzenac, Inc. as insureds; and

       WHEREAS, before the 2011 sale, the Rio Tinto Captive Insurers issued the Rio Tinto

Captive Insurer Policies, liability insurance policies that included Luzenac America Inc.,

Windsor Minerals, Inc., Luzenac, Inc., and/or Luzenac Val Chisone, S.p.A. as insureds; and

       WHEREAS, disputes have arisen as to the existence and scope of any obligation of the

Zurich Corporate Parties and the Rio Tinto Captive Insurers to provide coverage for Talc

Personal Injury Claims under the Zurich Policies and Rio Tinto Captive Insurer Policies,

respectively; and

       WHEREAS, on February 13, 2019, ITA, ITV, and ITC filed voluntary petitions for relief

with the Bankruptcy Court under Chapter 11 of the Bankruptcy Code, commencing their

respective Chapter 11 Cases; and

       WHEREAS, on January 20, 2021, ITA, ITV, and ITC filed with the Bankruptcy Court

the Seventh Amended Plan, under which ITI will file its own Chapter 11 Case if the Seventh

Amended Plan is accepted by the requisite percentages of holders of Talc Personal Injury Claims;

and

       WHEREAS, the Debtors, on the one hand, and the Insurer Parties, on the other hand, wish

to fully and finally resolve their disputes, and to provide for the other consideration, promises,

releases, and covenants set forth in this Agreement; and




                                                2
              Case 19-10289-LSS       Doc 2852-3      Filed 01/27/21     Page 4 of 45




       WHEREAS, as part of the compromise and resolution of the Parties’ disputes, the

Debtors have agreed to sell, and Zurich and the Rio Tinto Settling Parties have agreed to

purchase, any and all of the Debtors’ rights and interests in the Zurich Policies and the Rio Tinto

Captive Insurer Policies, respectively, pursuant to Section 363 of the Bankruptcy Code, subject

to the terms and conditions set forth in this Agreement;

       NOW THEREFORE, in consideration of the foregoing, and in consideration of the other

mutual considerations, promises, releases, and covenants set forth below, the sufficiency of

which is hereby acknowledged, the Parties hereby agree as follows:

1.     ADDITIONAL DEFINITIONS

       The following additional definitions apply to this Agreement. The singular form of a word

includes the plural and vice versa; the disjunctive “or” is not exclusive and thus includes the

conjunctive “and”; all pronouns apply to the male, female, and neutral genders; the word “any”

includes the word “all” and vice versa; the words “includes” and “including” are without

limitation; and the past tense of a word includes the present tense and vice versa.

       1.1.     “Affirmation Order” shall have the meaning set forth in the Plan.

       1.2.     “Agreement Effective Date” shall have the meaning set forth in Section 2 of this

Agreement.

       1.3.     “Bankruptcy Code” shall have the meaning set forth in the Plan.

       1.4.     “Bankruptcy Court” shall have the meaning set forth in the Plan.

       1.5.     “Bankruptcy Rules” shall have the meaning set forth in the Plan.

       1.6.     “Business Day” shall have the meaning set forth in the Plan.

       1.7.     “Cash” shall have the meaning set forth in the Plan.

       1.8.     “Channeling Injunction” shall have the meaning set forth in the Plan.

                                                 3
                Case 19-10289-LSS      Doc 2852-3     Filed 01/27/21      Page 5 of 45




         1.9.     “Chapter 11 Cases” shall have the meaning set forth in the Plan.

         1.10. “Claim,” when capitalized, shall have the meaning set forth in the Plan.

         1.11. “Confirmation Date” shall have the meaning set forth in the Plan.

         1.12. “Confirmation Order” shall have the meaning set forth in the Plan.

         1.13. “Consenting Entities” means the Tort Claimants’ Committee and the FCR.

         1.14. “Contribution Claim” means any claim by any insurer against any Rio Tinto

Protected Party or Zurich Protected Party asserting any right, whether legal, equitable,

contractual, or otherwise, of contribution, indemnity, reimbursement, subrogation, or other

similar claim directly or indirectly arising out of or in any way relating to such insurer’s payment

of loss on behalf of one or more of the Debtors in connection with any Talc Personal Injury

Claim.

         1.15. “Coverage In Place Agreement” means the Settlement and Coverage In Place

Agreement (and any amendments thereto) executed by ITA, Zurich, and Rio Tinto and certain

of its affiliates in May 2014.

         1.16. “Credits” shall have the meaning set forth in the Plan and in Section 4.3.1 of this

Agreement.

         1.17. “Debtor Released Claims” shall have the meaning set forth in Section 6.2 of this

Agreement.

         1.18. “Direct Action Claim” means any claim by a Person against any Zurich Protected

Party or any Rio Tinto Protected Party on account of, based upon, directly or indirectly arising

from, or in any way relating to any alleged right or interest of the Debtors, or any of them, in any

Zurich Policy or any Rio Tinto Captive Insurer Policy, whether arising by contract, in tort, or under




                                                 4
            Case 19-10289-LSS         Doc 2852-3      Filed 01/27/21      Page 6 of 45




the laws of any jurisdiction, including any statute that gives a third party a direct cause of action

against any Zurich Protected Party or any Rio Tinto Protected Party.

       1.19. “Disclosure Statement” means the Disclosure Statement for Seventh Amended

Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates

Under Chapter 11 of the Bankruptcy Code, dated January 20, 2021 (ECF No. 2810), or any

subsequently filed disclosure statement relating to the Plan, approved by the Bankruptcy Court

as containing adequate information, and distributed in accordance with such order of approval,

as such disclosure statement may be amended, modified, or supplemented from time to time.

       1.20. “District Court” shall have the meaning set forth in the Plan.

       1.21. “Estate” shall have the meaning set forth in the Plan.

       1.22. “Estate Causes of Action” shall have the meaning set forth in the Plan.

       1.23. “Excess Policies” means all excess liability insurance policies purchased by

corporate entities affiliated with Rio Tinto that included Luzenac America, Inc., Windsor

Minerals, Inc., Luzenac, Inc., and/or Luzenac Val Chisone, S.p.A. as insureds and provided

additional limits above the Rio Tinto Captive Insurer Policies, including the policies listed on

Exhibit C to this Agreement.

       1.24. “Execution Date” means the earliest date on which this Agreement has been

signed by each Party and consented to by the Consenting Entities.

       1.25. “Extra-Contractual Claim” means any claim against the Zurich Protected Parties

or Rio Tinto Protected Parties other than a claim for coverage or benefits under a Zurich Policy or

Rio Tinto Captive Insurer Policy, respectively, seeking any type of relief based upon conduct of

the Zurich Protected Parties or Rio Tinto Protected Parties prior to the Agreement Effective Date,

including statutory, compensatory, exemplary, or punitive damages on account of alleged bad

                                                 5
               Case 19-10289-LSS       Doc 2852-3      Filed 01/27/21      Page 7 of 45




faith, failure to act in good faith, violation of any duty of good faith and fair dealing, violation of

any unfair claims practices act or similar statute, regulation, or code, any type of alleged

misconduct, or any other act or omission, or any claims for economic loss, general damages,

attorneys’ fees, or costs in connection with the handling of, or refusal to handle, any Talc Personal

Injury Claim.

        1.26. “FCR” shall have the meaning set forth in the Plan.

        1.27. “Final Order” shall have the meaning set forth in the Plan.

        1.28. “Future Credits” shall have the meaning set forth in the Plan and in Section 4.3.1

of this Agreement.

        1.29. “HDI Agreement” means the December 15, 2016 Confidential Settlement

Agreement and Mutual Releases among ITA, Rio Tinto, and HDI Global SE and the

accompanying Side Letter agreement between Rio Tinto and ITA dated December 4, 2016.

        1.30. “Indirect Talc Personal Injury Claim” shall have the meaning set forth in the

Plan.

        1.31. “Person” shall have the meaning set forth in the Plan.

        1.32. “Plan” means the Seventh Amended Plan, as the same may be amended or

modified from time to time pursuant to section 1127 of the Bankruptcy Code, consistent with

the terms of the Rio Tinto/Zurich Settlement set out in the Seventh Amended Plan.

        1.33. “Plan Effective Date” shall have the same meaning as the term “Effective Date”

in the Plan.

        1.34. “Protected Party” shall have the meaning set forth in the Plan.

        1.35. “Reorganized Debtors” shall have the meaning set forth in the Plan.




                                                  6
            Case 19-10289-LSS          Doc 2852-3      Filed 01/27/21     Page 8 of 45




       1.36. “Rio Tinto Buyback” means the sale to the Rio Tinto Settling Parties, pursuant

to sections 363(b) and 363(f) of the Bankruptcy Code and as implemented by the Plan and this

Agreement, of any and all of the Debtors’ rights and interests in the Rio Tinto Captive Insurer

Policies, free and clear of any and all rights, claims, or interests of any other entity.

       1.37. “Rio Tinto Cash Contribution” means $80 million, which Rio Tinto will

contribute, or cause to be contributed, to the Talc Personal Injury Trust.

       1.38. “Rio Tinto Captive Insurer Policies” means any and all Talc Insurance Policies

issued by the Rio Tinto Captive Insurers, including the Talc Insurance Policies listed on Schedule

III to the Plan, attached as Exhibit B to this Agreement. For the avoidance of doubt, the Rio Tinto

Captive Insurer Policies shall not include any policy to the extent such policy provides reinsurance

to any Zurich Protected Party.

       1.39. “Rio Tinto Corporate Parties” shall have the meaning set forth in the Plan.

       1.40. “Rio Tinto Protected Parties” shall have the meaning set forth in the Plan.

       1.41. “Rio Tinto/Zurich Contribution” means, collectively, (a) the Rio Tinto Cash

Contribution, (b) the Zurich Cash Contribution, and (c) the Rio Tinto/Zurich Credit

Contribution.

       1.42. “Rio Tinto/Zurich Credit Contribution” shall have the meaning set forth in the

Plan and in Section 4.3.1 of this Agreement.

       1.43. “Rio Tinto/Zurich Released Claims” shall have the meaning set forth in the

Plan and in Section 6.1 of this Agreement.

       1.44. “Rio Tinto/Zurich Settlement” shall have the meaning set forth in the Plan.

       1.45. “Rio Tinto/Zurich Trigger Date” means the date that the Tort Claimants’

Committee or the Talc Personal Injury Trust provides Rio Tinto and/or Zurich (as applicable)

                                                  7
               Case 19-10289-LSS      Doc 2852-3       Filed 01/27/21     Page 9 of 45




with notice of the occurrence of the later of (a) the Effective Date or (b) the date the Affirmation

Order becomes a Final Order.

       1.46. “Settling Talc Insurance Company” shall have the meaning set forth in the Plan.

       1.47. “Seventh Amended Plan” means the Seventh Amended Joint Chapter 11 Plan of

Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the

Bankruptcy Code, dated January 20, 2021 (ECF No. 2809).

       1.48. “Supplemental Settlement Injunction Order” shall have the meaning set forth

in the Plan.

       1.49. “Talc Insurance Policy” shall have the meaning set forth in the Plan.

       1.50. “Talc Personal Injury Claim” shall have the meaning set forth in the Plan.

       1.51. “Talc Personal Injury Trust” shall have the meaning set forth in the Plan.

       1.52. “Talc Personal Injury Trust Documents” shall have the meaning set forth in

the Plan.

       1.53. “Tort Claimants’ Committee” shall have the meaning set forth in the Plan.

       1.54. “Trust” means the Talc Personal Injury Trust.

       1.55. “XL” means XL Insurance America, Inc.

       1.56. “XL Agreement”           means      the    “RIO      TINTO       DEFENSE        COSTS

REIMBURSEMENT AGREEMENT” among Rio Tinto and certain of its affiliates, XL, and

Zurich, dated on or about 20 March 2018.

       1.57. “Zurich Buyback” means the sale to Zurich, pursuant to sections 363(b) and

363(f) of the Bankruptcy Code and as implemented by the Plan and this Agreement, of any and

all of the Debtors’ rights and interests in the Zurich Policies, free and clear of any and all rights,

claims, or interests of any other entity.

                                                  8
            Case 19-10289-LSS        Doc 2852-3      Filed 01/27/21     Page 10 of 45




         1.58. “Zurich Cash Contribution” means $260 million, which Zurich will contribute,

or cause to be contributed, to the Talc Personal Injury Trust.

         1.59. “Zurich Corporate Parties” shall have the meaning set forth in the Plan.

         1.60. “Zurich Policies” means any and all Talc Insurance Policies issued by the Zurich

Corporate Parties, including the Talc Insurance Policies listed on Schedule VI to the Plan, attached

as Exhibit A to this Agreement, provided, however, that Policy No. SXL 8129701, issued to

Standard Oil Company (Indiana) for the period August 17, 1983 to June 1, 1984, shall not be

considered a “Zurich Policy” for purposes of this Agreement. For the avoidance of doubt, the

Zurich Policies shall not include any policy to the extent such policy provides reinsurance to any

Rio Tinto Captive Insurer.

         1.61. “Zurich Protected Parties” shall have the meaning set forth in the Plan.

2.       EFFECTIVE DATE OF AGREEMENT

         This Agreement shall become effective on the earliest date on which all of the following

conditions precedent have occurred (the “Agreement Effective Date”), provided, however, that

any of the conditions precedent set out in Sections 2.3, 2.4, and 2.5 below may be waived

pursuant to a writing signed by each Party and consented to by the Consenting Entities (if before

the Plan Effective Date) or signed by the Insurer Parties and the Trust (if after the Plan Effective

Date):

         2.1.   Each Party has executed the Agreement.

         2.2.   Each Consenting Entity has consented to the Agreement in writing, and the

Debtors have provided Zurich and Rio Tinto with evidence of such written consent.

         2.3.   The Bankruptcy Court has entered a Confirmation Order and the District Court

has entered an Affirmation Order providing that:

                                                 9
   Case 19-10289-LSS         Doc 2852-3      Filed 01/27/21     Page 11 of 45




       2.3.1. The Rio Tinto/Zurich Settlement and this Agreement are approved

pursuant to sections 363 and 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019.

       2.3.2. The Zurich Buyback and Rio Tinto Buyback are approved, and each (a)

represents a sound exercise of the Debtors’ business judgment, will yield a fair and

reasonable price for the assets being sold, is in the best interest of the Debtors’ Estates,

and otherwise complies with Section 363 of the Bankruptcy Code, (b) meets the

requirements for a sale of the Debtors’ property free and clear of any interests of third

parties in such property pursuant to section 363(f) of the Bankruptcy Code, and (c)

constitutes a purchase in good faith pursuant to section 363(m) of the Bankruptcy Code,

rendering the provisions of section 363(m) applicable.

       2.3.3.   The Zurich Protected Parties and the Rio Tinto Captive Insurers are

Settling Talc Insurance Companies, and hence Protected Parties, under the Plan, and the

Rio Tinto Protected Parties are Protected Parties under the Plan. As Protected Parties,

the Zurich Protected Parties, the Rio Tinto Captive Insurers, and the Rio Tinto Protected

Parties are entitled to the protection of the Channeling Injunction, which shall

permanently channel all Talc Personal Injury Claims, including any Indirect Talc

Personal Injury Claims, against any Protected Party to the Trust, and pursuant to which

any holder of a Talc Personal Injury Claim shall be permanently and forever stayed,

restrained, barred, and enjoined from taking any action against a Protected Party for the

purpose of directly, indirectly, or derivatively collecting, recovering, or receiving

payment of, on, or with respect to any Talc Personal Injury Claim.

       2.3.4. The Talc Personal Injury Trust, the Debtors and the Reorganized Debtors,

on their own behalf and as representatives of their respective Estates, and the Tort

                                        10
          Case 19-10289-LSS         Doc 2852-3      Filed 01/27/21    Page 12 of 45




       Claimants’ Committee and FCR, solely on their own behalf, irrevocably and

       unconditionally release the Rio Tinto Protected Parties and the Zurich Protected Parties

       from all Rio Tinto/Zurich Released Claims.

              2.3.5. Pursuant to the Supplemental Settlement Injunction Order, all Persons are

       permanently enjoined from pursuing any Rio Tinto/Zurich Released Claim against any

       Rio Tinto Protected Party or Zurich Protected Party.

       2.4.   The Debtors (or the Tort Claimants’ Committee or the Trust) have provided notice

to Zurich and Rio Tinto that the Affirmation Order has become a Final Order.

       2.5.   The Debtors (or the Tort Claimants’ Committee or the Trust) have provided notice

to Zurich and Rio Tinto that the Plan Effective Date has occurred.

3.     VOIDABILITY

       3.1.   This Agreement shall not become effective, or shall be rendered null and void, as

applicable, upon the occurrence of any of the following contingencies, provided, however, that

any of the contingencies set out in Sections 3.1.1 through 3.1.6 may be waived by the Parties

pursuant to a writing signed by each Party and, if before the Plan Effective Date, consented to

by the Consenting Entities:

              3.1.1. The entry of a Confirmation Order by the Bankruptcy Court, or of an

       Affirmation Order by the District Court, confirming or affirming the confirmation of a

       Chapter 11 plan of reorganization for the Debtors that does not contain the provisions set

       out in Section 2.3 of this Agreement;

              3.1.2. The entry by the Bankruptcy Court or District Court of a Final Order

       denying approval of the Rio Tinto/Zurich Settlement or of this Agreement;




                                               11
           Case 19-10289-LSS         Doc 2852-3      Filed 01/27/21     Page 13 of 45




               3.1.3. The entry by the Bankruptcy Court or District Court of a Final Order

       denying approval of the Zurich Buyback or the Rio Tinto Buyback, finding that the

       Zurich Buyback or Rio Tinto Buyback is not free and clear of all interests of third parties

       in the Zurich Policies or Rio Tinto Captive Insurer Policies, respectively, or finding that

       Zurich or the Rio Tinto Settling Parties are not entitled to the good-faith purchaser

       protections of section 363(m) of the Bankruptcy Code;

               3.1.4. The entry by the Bankruptcy Court or District Court of a Final Order stating

       that any Zurich Protected Party or Rio Tinto Captive Insurer is not a Settling Talc Insurance

       Company or is not a Protected Party, or that any Rio Tinto Protected Party is not a Protected

       Party, or that otherwise contravenes the designation of any Zurich Protected Party, Rio

       Tinto Captive Insurer, or Rio Tinto Protected Party as a Protected Party entitled to the

       protections of the Channeling Injunction;

               3.1.5. The entry by the Bankruptcy Court, prior to the Plan Effective Date, of a

       Final Order converting the Chapter 11 Cases into cases under Chapter 7 of the Bankruptcy

       Code or dismissing the Chapter 11 Cases;

               3.1.6. The entry by the Bankruptcy Court, prior to the Plan Effective Date, of a

       Final Order appointing a trustee or an examiner substantially possessing the rights, powers,

       and duties of a bankruptcy trustee in the Chapter 11 Cases; or

               3.1.7. The statement in writing, prior to the Plan Effective Date, by the Tort

       Claimants’ Committee or the FCR that such entity refuses to consent to this Agreement.

       3.2.    Notwithstanding anything in this Agreement to the contrary, in the event that one

of the contingencies listed in Section 3.1 above occurs and is not waived by the Parties:




                                                12
   Case 19-10289-LSS          Doc 2852-3      Filed 01/27/21     Page 14 of 45




        3.2.1. This Agreement, except for this Section 3 and any definitions of capitalized

terms used herein (which shall remain in full force and effect), shall be vitiated and shall

be a nullity;

        3.2.2. None of the Parties shall be bound by the terms of the Rio Tinto/Zurich

Settlement or of this Agreement;

        3.2.3. Zurich and Rio Tinto shall not be obligated to pay the Zurich Cash

Contribution or the Rio Tinto Cash Contribution, or to make the Rio Tinto/Zurich Credit

Contribution;

        3.2.4. The Zurich Protected Parties and the Rio Tinto Captive Insurers shall not

be designated as Settling Talc Insurance Companies or as Protected Parties, and the Rio

Tinto Protected Parties shall not be designated as Protected Parties, in the Plan,

Confirmation Order, or Affirmation Order, and the Zurich Protected Parties, the Rio Tinto

Captive Insurers, and the Rio Tinto Protected Parties shall not be entitled to assert the

Channeling Injunction as a defense to any Talc Personal Injury Claim;

        3.2.5. The Parties shall have all of the same rights, defenses, and obligations under

or with respect to any and all of the Zurich Policies, the Rio Tinto Captive Insurance

Policies, the Excess Policies, the HDI Agreement, the XL Agreement, and the Coverage In

Place Agreement that they would have had absent this Agreement; and

        3.2.6. Any and all otherwise applicable statutes of limitations or repose, or other

time-related limitations, shall be deemed to have been tolled for the period from the

Execution Date through the date on which this Agreement becomes null and void in

accordance with Section 3.1 above, and no Party shall assert that any other Party’s failure

during said period to raise any claim that would have been resolved by this Agreement,

                                         13
        Case 19-10289-LSS          Doc 2852-3      Filed 01/27/21      Page 15 of 45




     had this Agreement become effective or not been voided, as applicable, renders such claim

     time-barred.

4.   RIO TINTO/ZURICH CONTRIBUTION

     4.1.   Zurich Cash Contribution

            4.1.1. As consideration for the releases and injunctive protections set forth in this

     Agreement and in the Plan, on or prior to the date that is thirty (30) days after the Rio

     Tinto/Zurich Trigger Date, Zurich will irrevocably and indefeasibly pay, or cause to be

     paid, $260 million in Cash, via wire transfer, to the Talc Personal Injury Trust.

            4.1.2. Prior to the Rio Tinto/Zurich Trigger Date, the Trust shall provide all

     information needed by Zurich to pay the Zurich Cash Contribution, including providing

     Zurich with a Form W-9 containing the Talc Personal Injury Trust’s tax identification

     number and bank account information sufficient to make the required wire transfer.

            4.1.3. Zurich’s payment of the Zurich Cash Contribution is in addition to any and

     all payments the Zurich Corporate Parties may have made to or for the benefit of the

     Debtors under, arising out of, or related to the Zurich Policies prior to the Rio Tinto/Zurich

     Trigger Date, and all such payments are deemed final and irrevocable, except as provided

     in Section 3 hereto.

            4.1.4. The Parties expressly agree that the Zurich Cash Contribution, together with

     any amounts paid by the Zurich Corporate Parties prior to the Rio Tinto/Zurich Trigger

     Date as set out in Section 4.1.3 of this Agreement, fully satisfies any and all indemnity,

     defense, or other obligations the Zurich Protected Parties may have on account of claims

     by the Debtors or any other Person directly or indirectly arising from or in any way related

     to any rights of the Debtors under the Zurich Policies. The Parties further expressly agree

                                              14
   Case 19-10289-LSS         Doc 2852-3      Filed 01/27/21     Page 16 of 45




that the payment of the Zurich Cash Contribution fully exhausts the available limits of the

following Zurich Policies:

                   Policy Number              Policy Period
                   GLO 8210196-04         5/31/2001–5/31/2002
                   GLO 8210196-05         5/31/2002–5/31/2003
                   GLO 8210196-06         5/31/2003–5/31/2004
                   GLO 8210196-07         5/31/2004–5/31/2005
                   GLO 8210196-08         5/31/2005–5/31/2006
                   GLO 8210196-09         5/31/2006–5/31/2007
                   GLO 8210196-10         5/31/2007–5/31/2008


       4.1.5. The Zurich Cash Contribution shall not be subject to any claims for

deductions, setoffs, or charge-backs to the Debtors of any kind, including claims involving

recoupment of deductibles, allocated loss adjustment expenses, contribution, self-insured

retentions, additional premiums, or retrospective or reinstatement premiums under the

Zurich Policies.

4.2.   Rio Tinto Cash Contribution

       4.2.1. As consideration for the releases and injunctive protections set forth in this

Agreement and in the Plan, on or prior to the date that is fourteen (14) days after the Rio

Tinto/Zurich Trigger Date, Rio Tinto will irrevocably and indefeasibly pay, or cause to

be paid, $80 million in Cash, via wire transfer, to the Talc Personal Injury Trust.

       4.2.2. Prior to the Rio Tinto/Zurich Trigger Date, the Trust shall provide all

information needed by Rio Tinto to pay the Rio Tinto Cash Contribution, including

providing Rio Tinto with a Form W-9 containing the Talc Personal Injury Trust’s tax




                                        15
   Case 19-10289-LSS          Doc 2852-3       Filed 01/27/21     Page 17 of 45




identification number and bank account information sufficient to make the required wire

transfer.

        4.2.3. Rio Tinto’s payment of the Rio Tinto Cash Contribution is in addition to

any and all payments the Rio Tinto Corporate Parties may have made to or for the benefit

of the Debtors under, arising out of, or related to the Rio Tinto Captive Insurer Policies

prior to the Rio Tinto/Zurich Trigger Date, and all such payments are deemed final and

irrevocable, except as provided for in Section 3 hereto.

        4.2.4. The Parties expressly agree that the Rio Tinto Cash Contribution, together

with any amounts paid by the Rio Tinto Corporate Parties prior to the Rio Tinto/Zurich

Trigger Date as set out in Section 4.2.3 above, fully satisfies any indemnity, defense, or

other obligations the Rio Tinto Protected Parties may have on account of claims by the

Debtors or any other Person directly or indirectly arising from or in any way related to any

rights of the Debtors under the Rio Tinto Captive Insurer Policies.

        4.2.5. The Rio Tinto Cash Contribution shall not be subject to any claims for

deductions, setoffs, or charge-backs to the Debtors of any kind, including claims involving

recoupment of deductibles, contribution, self-insured retentions, additional premiums, or

retrospective or reinstatement premiums under the Rio Tinto Captive Insurer Policies.

4.3.    Rio Tinto/Zurich Credit Contribution

        4.3.1. On the Rio Tinto/Zurich Trigger Date, or as soon as reasonably practicable

thereafter (not to exceed three (3) Business Days), the appropriate Rio Tinto Corporate

Party or Parties and the appropriate Zurich Corporate Party or Parties shall execute and

deliver to the Talc Personal Injury Trust an assignment, in substantially the form set forth

in Exhibit D to this Agreement, assigning to the Trust (a) all of their rights to or claims for

                                          16
   Case 19-10289-LSS           Doc 2852-3         Filed 01/27/21    Page 18 of 45




indemnification, contribution (whether via any “other insurance” clauses or otherwise), or

subrogation against any Person relating to the payment or defense of any Talc Personal

Injury Claim or any past talc-related claim against the Debtors prior to the Plan Effective

Date (the “Credits”) and (b) all of their other rights to or claims for indemnification,

contribution (whether via any “other insurance” clauses or otherwise), or subrogation

against any Person relating to any Talc Personal Injury Claim (the “Future Credits”) (the

Credits and the Future Credits, collectively, the “Rio Tinto/Zurich Credit

Contribution”); provided, however, that any such claims for Credits or Future Credits

against a Protected Party shall be subject to the Channeling Injunction, and nothing in the

Plan or this Agreement shall impact the injunctions and releases otherwise inuring to the

benefit of the Protected Parties under the terms of the Plan. Notwithstanding anything else

contained in this Section 4.3.1, the Rio Tinto Corporate Parties and the Zurich Corporate

Parties shall retain, and shall not transfer to the Talc Personal Injury Trust, all rights of the

Rio Tinto Corporate Parties and the Zurich Corporate Parties against their reinsurers and/or

retrocessionaires, in their capacities as such.

        4.3.2. The Rio Tinto Settling Parties and Zurich hereby represent their good

faith belief that they possess a legal entitlement to the Credits assigned in Exhibit D, and

that they are duly authorized to fully assign such Credits to the Talc Personal Injury Trust.

Rio Tinto hereby represents that it has provided the Debtors and the Consenting Entities

with its good-faith estimate, based on various calculations and assumptions, of the

amount of the Credits. All parties, however, acknowledge that the Rio Tinto Settling

Parties and Zurich are not representing or warranting that the Talc Personal Injury Trust

will recover that amount (or any amount) on the Credits.

                                           17
   Case 19-10289-LSS         Doc 2852-3       Filed 01/27/21    Page 19 of 45




       4.3.3. The Insurer Parties shall assist and cooperate with the Talc Personal Injury

Trust as may be reasonably necessary for the pursuit of Credits and Future Credits assigned

to the Talc Personal Injury Trust under this Agreement. Such assistance shall include

providing all information and documentation reasonably necessary to assert and prove such

Credits and Future Credits, including: (a) documents sufficient to show, and proof of, all

amounts paid by the Insurer Parties under the Policies, including for defense costs,

judgments, or settlements of claims; (b) all communications with other potentially

responsible entities relating to amounts due or paid with respect to claims under the Zurich

Policies or Rio Tinto Captive Insurer Policies; and (c) communications with other

potentially responsible parties relating to the Insurer Parties’ claims to the Credits and

Future Credits and any defenses thereto, provided, however, that such assistance will not

extend to any documents or information of the Insurer Parties that are subject to any

applicable privilege, including attorney-client privilege, common-interest privilege, or

mediation privilege, or to the work-product doctrine, and will be provided subject to the

requirements of any existing confidentiality agreements, unless modified or waived. Such

cooperation shall be conditioned on the Talc Personal Injury Trust’s reimbursement of all

reasonable documented fees and expenses of outside professionals and vendors engaged

by Zurich or Rio Tinto to comply with requests made by the Talc Personal Injury Trust,

within thirty (30) days after Zurich or Rio Tinto provides documentation of such fees and

expenses to the Talc Personal Injury Trust.

       4.3.4. The Insurer Parties agree not to assert or file any new claim seeking

contribution, indemnity, or defense against any other Person in order to recover any portion

of the Credits or Future Credits assigned to the Trust under this Agreement.

                                        18
           Case 19-10289-LSS          Doc 2852-3      Filed 01/27/21     Page 20 of 45




               4.3.5. On the Agreement Effective Date, the Talc Personal Injury Trust will

        assume the obligations of Zurich and of Rio Tinto and its affiliates (if any) to XL under the

        XL Agreement, if, or to the extent that, the XL Agreement provides any obligation to share

        with XL the proceeds of any recovery by the Talc Personal Injury Trust on any Credits or

        Future Credits assigned to the Trust pursuant to Section 4.3.1 of this Agreement.

        4.4.   Reinsurance. Notwithstanding any other provision of this Section 4 or of this

Agreement, nothing in this Agreement is intended to or shall be construed to prevent any Zurich

Corporate Party or any Rio Tinto Corporate Party from making any claim against, or seeking to

recover any part of the Rio Tinto/Zurich Contribution or any other payment from, any of the Zurich

Corporate Parties’ or Rio Tinto Corporate Parties’ reinsurers and/or retrocessionaires, in their

capacities as such.

5.      ZURICH AND RIO TINTO BUYBACKS

        5.1.   The Plan shall constitute a request by the Debtors for the Bankruptcy Court to

approve the Zurich Buyback and the Rio Tinto Buyback, as set out in the Plan and this Agreement,

pursuant to sections 363(b) and 363(f) of the Bankruptcy Code, and to find that Zurich and the Rio

Tinto Settling Parties are good-faith purchasers pursuant to section 363(m) of the Bankruptcy

Code.

        5.2.   Zurich Buyback. Subject to the approval of the Bankruptcy Court and to all the

terms and conditions of this Agreement, the Debtors shall sell and Zurich shall acquire, pursuant

to sections 363(b) and 363(f) of the Bankruptcy Code, any and all of the Debtors’ rights and

interests in the Zurich Policies, free and clear of any and all rights, claims, or interests of any

other entity, including (a) any claim by any alleged additional insured under the Zurich Policies

with respect to any Talc Personal Injury Claim, (b) any Contribution Claim, (c) any Direct Action

                                                 19
            Case 19-10289-LSS         Doc 2852-3       Filed 01/27/21     Page 21 of 45




Claim, and (d) any other claim that directly or indirectly arises out of or relates to the Zurich

Policies.

       5.3.    Rio Tinto Buyback. Subject to the approval of the Bankruptcy Court and to all

the terms and conditions of this Agreement, the Debtors shall sell and the Rio Tinto Settling Parties

shall acquire, pursuant to sections 363(b) and 363(f) of the Bankruptcy Code, any and all of the

Debtors’ rights and interests in the Rio Tinto Captive Insurer Policies, free and clear of any and

all rights, claims, or interests of any other entity, including (a) any claim by any alleged

additional insured under the Rio Tinto Captive Insurer Policies with respect to any Talc Personal

Injury Claim, (b) any Contribution Claim, (c) any Direct Action Claim, and (d) any other claim

that directly or indirectly arises out of or relates to the Rio Tinto Captive Insurer Policies.

6. RELEASE

       6.1.    Release of Rio Tinto/Zurich Released Claims. Effective upon the Talc Personal

Injury Trust’s receipt of the Rio Tinto/Zurich Contribution, for good and valuable consideration,

the adequacy of which is hereby confirmed, the Trust, the Debtors, on their own behalf and as

representatives of their respective Estates, and the Reorganized Debtors shall be deemed to

irrevocably and unconditionally, fully, finally, and forever waive, release, acquit, and discharge

each and all of the Rio Tinto Protected Parties and the Zurich Protected Parties of and from (a) all

Estate Causes of Action and (b) any and all claims, causes of action, suits, costs, debts, liabilities,

obligations, dues, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,

controversies, agreements, promises, damages, judgments, executions and demands whatsoever,

of whatever kind or nature (including those arising under the Bankruptcy Code), whether known

or unknown, suspected or unsuspected, in law or in equity, which the Trust, the Debtors, their

Estates, or the Reorganized Debtors have, had, may have, or may claim to have against any of the

                                                  20
           Case 19-10289-LSS         Doc 2852-3       Filed 01/27/21     Page 22 of 45




Rio Tinto Protected Parties and/or the Zurich Protected Parties, directly or indirectly arising out

of, with respect to, or in any way relating to any Talc Personal Injury Claim (collectively, the “Rio

Tinto/Zurich Released Claims”). For the avoidance of doubt, the Rio Tinto/Zurich Released

Claims include all Extra-Contractual Claims and any and all other claims directly or indirectly

arising out of, with respect to, or in any way relating to the Zurich Policies, the Rio Tinto Captive

Insurer Policies, the Excess Policies, the HDI Agreement, and the Coverage in Place Agreement,

excluding only claims against the Zurich Protected Parties arising under Policy No. SXL 8129701,

issued to Standard Oil Company (Indiana) for the period August 17, 1983 to June 1, 1984. Also

effective upon the Trust’s receipt of the Rio Tinto/Zurich Contribution, the Trust, the Debtors (on

their own behalf and as representatives of their respective Estates), and the Reorganized Debtors

shall withdraw any and all requests, demands, or tenders for defense or indemnity previously

submitted to any Zurich Protected Party or Rio Tinto Protected Party, and shall surrender,

relinquish, and release any further right to tender or present any Rio Tinto/Zurich Released Claim,

and the Zurich Protected Parties and Rio Tinto Protected Parties shall have no duty to defend or

indemnify the Trust, the Debtors or their Estates, or the Reorganized Debtors with respect to any

Rio Tinto/Zurich Released Claim.

       6.2.    Release of Debtor Released Claims. Effective upon the occurrence of the Rio

Tinto/Zurich Trigger Date, the Rio Tinto Settling Parties and Zurich shall be deemed to

irrevocably and unconditionally, fully, finally, and forever waive, release, acquit, and discharge

the Debtors, their Estates, the Reorganized Debtors, and the Trust from any and all claims, causes

of action, suits, costs, debts, liabilities, obligations, dues, sums of money, accounts, reckonings,

bonds, bills, covenants, contracts, controversies, agreements, promises, damages, judgments,

executions and demands whatsoever, of whatever kind or nature (including those arising under the

                                                 21
           Case 19-10289-LSS         Doc 2852-3       Filed 01/27/21     Page 23 of 45




Bankruptcy Code), whether known or unknown, suspected or unsuspected, in law or in equity,

which the Rio Tinto Settling Parties and Zurich have, had, may have, or may claim to have against

any of the Debtors, their Estates, the Reorganized Debtors, and the Trust directly or indirectly

arising out of, with respect to, or in any way relating to any Talc Personal Injury Claim

(collectively, the “Debtor Released Claims”), to the extent such Debtor Released Claims arise

on or prior to the Confirmation Date. Also effective upon the occurrence of the Rio Tinto/Zurich

Trigger Date, the Rio Tinto Settling Parties and Zurich shall withdraw any and all requests or

demands for payment of any Debtor Released Claim arising on or prior to the Confirmation Date,

and the Debtors, or their Estates, shall have no duty to indemnify, pay, or reimburse the Rio Tinto

Settling Parties and Zurich with respect to any Debtor Released Claim arising on or prior to the

Confirmation Date.

       6.3.    Unknown or Future Claims. The Parties expressly acknowledge that there may

be changes in the law or the Parties may hereafter discover facts different from, or in addition to,

those that they now believe to be true with respect to any and all of the claims released in Sections

6.1 and 6.2 above. Nevertheless, the Parties hereby agree that (subject to Section 3 of this

Agreement) the releases set forth in Sections 6.1 and 6.2 above shall be and remain effective in all

respects, notwithstanding any changes in the law or the discovery of such additional or different

facts. In addition, the Parties acknowledge that they have been advised by their respective legal

counsel regarding, and are familiar with, the provisions of section 1542 of the California Civil

Code, which provides:

       A general release does not extend to claims that the creditor or releasing
       party does not know or suspect to exist in his or her favor at the time of
       executing the release, and that, if known by him or her, would have
       materially affected his or her settlement with the debtor or released
       party.

                                                 22
           Case 19-10289-LSS          Doc 2852-3      Filed 01/27/21      Page 24 of 45




Except with respect to claims of the Rio Tinto Settling Parties or Zurich arising after the

Confirmation Date, the Parties expressly waive and relinquish any and all rights or benefits they

have or may have under California Civil Code § 1542 and under any other federal or state statute,

rule, law, or common law principle of similar effect, as to the releases given in this Agreement, to

the full extent that such right or benefit may be lawfully waived. In connection with the waiver

and relinquishment of rights or benefits under California Civil Code § 1542, each Party

acknowledges that it fully understands that facts may later be discovered in addition to or different

from those facts which are now known or believed to be true with respect to the subject matter of

this Agreement, and that, except with respect to claims of the Rio Tinto Settling Parties or Zurich

arising after the Confirmation Date, it is that Party’s intention hereby to fully, finally and forever

release all claims and rights, known or unknown, suspected or unsuspected, which now exist, may

exist in the future, and/or have ever existed in the past, as to the matters released in Sections 6.1

and 6.2 of this Agreement.

       6.4.    Other Rights and Obligations Under This Agreement Not Affected. The

releases set forth in Sections 6.1 and 6.2 of this Agreement are not intended to, and shall not,

extend to or otherwise release any rights, privileges, benefits, duties, or obligations of the Parties

pursuant to or arising from this Agreement or the Plan.

7.     BANKRUPTCY-RELATED OBLIGATIONS

       7.1.    Prior to the Execution Date, the Debtors will seek and obtain the Consenting

Entities’ written consent to the Debtors’ entry into this Agreement and shall furnish evidence of

such written consent to each of Zurich and Rio Tinto.




                                                 23
           Case 19-10289-LSS        Doc 2852-3      Filed 01/27/21     Page 25 of 45




        7.2.   The Parties shall cooperate in good faith to ensure that the Confirmation Order and

Affirmation Order are entered, contain and/or affirm the provisions set out in Section 2.3 of this

Agreement, as applicable, and become Final Orders.

        7.3.   Except to contend that the Debtors have breached this Agreement (including

Section 7.2), neither Zurich nor Rio Tinto shall object to the Plan or seek formal discovery from

the Debtors, the Tort Claimants’ Committee, or the FCR (and the Debtors, the Tort Claimants’

Committee, and the FCR shall not seek formal discovery from Zurich or Rio Tinto) with respect

to the Plan. Within five (5) days following the Execution Date, Zurich and Rio Tinto shall

withdraw any and all objections to the Plan and Disclosure Statement they have made in the

Chapter 11 Cases. Such withdrawals shall be without prejudice until the occurrence of the

Agreement Effective Date, at which time such withdrawals shall be deemed to be with prejudice.

        7.4.   On the Rio Tinto/Zurich Trigger Date, any and all Claims that the Rio Tinto

Corporate Parties or the Zurich Corporate Parties have asserted or that have been asserted on

their behalf in the Chapter 11 Cases shall be deemed withdrawn with prejudice. Further, the Rio

Tinto Protected Parties and the Zurich Protected Parties shall not file or assert any additional

Claims against any of the Debtors arising from any Debtor’s conduct prior to the Confirmation

Date.

        7.5.   On the Plan Effective Date, the rights and obligations of the Debtors under this

Agreement shall be deemed to have been assigned and transferred to the Talc Personal Injury Trust

without need of further action by any Party or Person, and the Talc Personal Injury Trust shall be

bound by all of the provisions of this Agreement. The Reorganized Debtors shall continue to be

bound by this Agreement and shall retain the obligations and benefits hereunder to the extent

consistent with the Plan.

                                               24
           Case 19-10289-LSS          Doc 2852-3       Filed 01/27/21     Page 26 of 45




8.     CONTRIBUTION CLAIMS; JUDGMENT REDUCTION

       8.1.    To the extent that the Debtors or the Talc Personal Injury Trust reach a settlement

with any other insurer or other Person of any claim directly or indirectly arising out of or in any

way relating to any Talc Personal Injury Claim or Rio Tinto/Zurich Released Claim, the Debtors

or the Talc Personal Injury Trust, as applicable, will use their best efforts to obtain a waiver of any

and all of that other insurer’s or other Person’s Contribution Claims against any Zurich Protected

Party or Rio Tinto Protected Party based upon, arising out of, or in any way attributable to such

Talc Personal Injury Claim or Rio Tinto/Zurich Released Claim.                Such waiver may be

accomplished by an assignment of such claims to the Trust, which such claims will be subject to

the Release set forth in Section 6 herein.

       8.2.    In the event that any other entity asserts any Contribution Claim against any Zurich

Protected Party or Rio Tinto Protected Party and such claim is determined to be valid in any

judicial determination or binding arbitration award, the Talc Personal Injury Trust shall voluntarily

reduce its judgment(s) or claim(s) against, or settlement with, such other entity to the extent

necessary to eliminate such Contribution Claim. To ensure that such a reduction is accomplished,

any Zurich Protected Party or Rio Tinto Protected Party shall be entitled to assert this paragraph

as a defense to any action against them for any such Contribution Claim and shall be entitled to

have the court or appropriate tribunal issue such orders as are necessary to effectuate the judgment

reduction and to protect the Zurich Protected Party or Rio Tinto Protected Party from any liability

for the Contribution Claim.

9.     COOPERATION

       9.1.    Each Party shall use its reasonable efforts to obtain the outcomes sought by this

Agreement, and to take such steps and execute such documents as may be reasonably necessary

                                                  25
           Case 19-10289-LSS         Doc 2852-3       Filed 01/27/21     Page 27 of 45




and proper to effectuate the purpose and intent of this Agreement and to preserve its validity and

enforceability. In the event that any action or proceeding is commenced or prosecuted by any

Person to invalidate or prevent the validation, enforcement, or carrying out of all or any provisions

of this Agreement, the Parties mutually agree to cooperate fully in opposing such action or

proceeding.

       9.2.    Each of the Parties shall reasonably cooperate with each of the other Parties in

responding to or opposing any motion, objection, claim, assertion, or argument by any third party

that this Agreement is not binding, or should be avoided, or that valuable and fair consideration or

reasonably equivalent value has not been exchanged pursuant to this Agreement.

       9.3.    To the extent required by Section 4.3.3 of this Agreement, the Insurer Parties shall

assist and cooperate with the Talc Personal Injury Trust as may be reasonably necessary for the

pursuit of Credits and Future Credits assigned to the Talc Personal Injury Trust under this

Agreement.

10.    NO ADMISSIONS OR WAIVER OF PRIVILEGE

       Nothing contained in this Agreement, or in any negotiations, discussions,

correspondence, or other materials of any kind relating to this Agreement or relating to the

negotiation of this Agreement, shall be deemed to be an admission by any Party with respect to

any matter or any factual or legal issue of any kind. Nothing in this Agreement waives or shall

be deemed to waive any Party’s work-product protection or right to claim the protections of any

applicable privilege, including attorney-client privilege, common-interest privilege, or

mediation privilege.




                                                 26
           Case 19-10289-LSS          Doc 2852-3       Filed 01/27/21     Page 28 of 45




11.    BINDING EFFECT OF AGREEMENT

       Upon the Agreement Effective Date, all terms and provisions of this Agreement shall be

binding on, and shall inure to the benefit of, the Parties and their respective successors and assigns,

including the Talc Personal Injury Trust.

12.    DISPUTE RESOLUTION

       If any dispute should arise concerning the terms, meaning, or implementation of this

Agreement, the Parties agree to use their best efforts to reach a prompt resolution of such dispute.

If the Parties are unable to reach an agreement, they shall proceed to mediation. Either Party may

initiate litigation in the Bankruptcy Court to the extent the Bankruptcy Court has subject-matter

jurisdiction, or to the extent it does not, in any other appropriate forum, but no Party may initiate

litigation until 45 days after a mediation has commenced and the mediator has determined that the

Parties’ mediation has reached an impasse. All of the Parties consent to personal jurisdiction in

any federal court (including the Bankruptcy Court) or state court in the State of Delaware for

purposes of resolving any dispute concerning the terms, meaning, or implementation of this

Agreement.

13.    CONSTRUCTION OF AGREEMENT

       13.1.   The Parties represent and acknowledge that they have participated in the

preparation and drafting of this Agreement or have each given their approval to all of the language

contained in this Agreement, and it is expressly agreed and acknowledged that if any of the Parties

later asserts that there is an ambiguity in the language of this Agreement, such asserted ambiguity

shall not be presumptively construed for or against any Party on the basis that one Party drafted

the language of this Agreement or played a greater role in the drafting of the language.




                                                  27
           Case 19-10289-LSS         Doc 2852-3       Filed 01/27/21     Page 29 of 45




       13.2.    The headings of this Agreement are included for convenience and are not part of

the provisions hereof and shall have no force or effect.

       13.3.    If any provision of this Agreement or application thereof is held to be invalid or

unenforceable, the remainder of this Agreement shall remain in effect and be interpreted so as best

to reasonably effect the intent of the Parties. Notwithstanding the foregoing, Sections 2, 3, 4.1,

4.2, 5, and 6 and the definitions of the capitalized terms that appear in those Sections shall not be

severable from this Agreement.

14.    MEDICARE AND OTHER THIRD-PARTY CLAIMS

       14.1.    Rio Tinto’s and Zurich’s payment obligations under this Agreement run solely to

the Talc Personal Injury Trust, as set forth in Section 4 above. In no event shall any Zurich

Corporate Party or Rio Tinto Corporate Party pay or be obligated to pay directly any claimant, any

representative of any claimant, or the Debtors’ defense counsel on account of any Talc Personal

Injury Claim.

       14.2.    The Parties agree that, given the buy-back nature of this settlement, Zurich and the

Rio Tinto Settling Parties are not “Responsible Reporting Entities,” and no Zurich Corporate Party

or Rio Tinto Corporate Party shall have any responsibility to make any reports (or to make any

payments owed or sums to be paid) to Medicare or to the United States Government or any agency

or instrumentality thereof pursuant to the Medicare Secondary Payer Act, 42 U.S.C. § 1395y(b)(2),

and/or under any related rules, regulations, or guidance issued in connection therewith or relating

thereto, including 42 C.F.R. § 411.20 et seq., with respect to any payment the Talc Personal Injury

Trust receives under this Agreement or makes on account of Talc Personal Injury Claims.

       14.3.    The Talc Personal Injury Trust shall be designated as the “RRE Agent.”




                                                 28
           Case 19-10289-LSS        Doc 2852-3       Filed 01/27/21    Page 30 of 45




       14.4.   The RRE Agent shall, at its sole expense, act as Zurich’s and the Rio Tinto Settling

Parties’ reporting agent, and shall timely submit all reports that are required by a Responsible

Reporting Entity under the reporting provisions of Section III of the Medicare, Medicaid, and

SCHIP Extension Act of 2007 (P.L. 110-173) or any other similar statute or regulation

(“MMSEA”) on account of Talc Personal Injury Claims paid by the RRE Agent. The RRE Agent

shall follow all applicable guidance published by the Centers for Medicare & Medicaid Services

of the United States Department of Health and Human Services and/or any other agent or successor

entity charged with responsibility for monitoring, assessing, or receiving reports under MMSEA

(collectively, “CMS”) to determine whether or not and, if so, how to report to CMS pursuant to

MMSEA.

       14.5.   The RRE Agent shall provide a written notification to Rio Tinto and Zurich within

ten (10) Business Days following receipt of any notification from CMS that any report was rejected

or otherwise identified as noncompliant by CMS, along with the basis for such rejection or

noncompliance.

               14.5.1. With respect to any reports rejected or otherwise identified as noncompliant

       by CMS, the RRE Agent shall, at Rio Tinto’s or Zurich’s request, promptly provide copies

       of the original reports submitted to CMS, as well as any response received from CMS with

       respect to such reports. The RRE Agent shall reasonably undertake to remedy any issues

       of noncompliance that CMS identifies and to resubmit such reports to CMS. Upon request

       by Rio Tinto or Zurich, the RRE Agent shall provide copies of such resubmissions. With

       respect to copies of original reports and resubmissions provided under this Section 14.5.1,

       the RRE Agent may redact from such copies the names, social security numbers other than

       the last four digits, health insurance claim numbers, taxpayer identification numbers,

                                                29
           Case 19-10289-LSS         Doc 2852-3      Filed 01/27/21     Page 31 of 45




       employer identification numbers, mailing addresses, telephone numbers, and dates of birth

       of the injured parties, claimants, guardians, conservators, and/or other personal

       representatives, as applicable.

               14.5.2. All documentation that the RRE Agent relies upon in making a

       determination that a payment does not have to be reported to CMS shall be maintained for

       a minimum of six (6) years following such determination.

       14.6.   Absent guidance to the contrary from CMS, the Secretary of Health and Human

Services or a controlling court, including the United States Court of Appeals for the Third Circuit,

the RRE Agent is not required by this Agreement to report any Talc Personal Injury Claim for a

claimant who alleges that exposure to or ingestion of talc or talc-containing product for which

Debtors are allegedly responsible took place exclusively before December 5, 1980.

       14.7.   In the event that CMS concludes that reporting done by the RRE Agent in

accordance with this Section 14 is or may be deficient in any way, and has not been corrected to

the satisfaction of CMS in a timely manner, or if CMS communicates to the RRE Agent, any

Zurich Corporate Party, or any Rio Tinto Corporate Party a concern with respect to the sufficiency

or timeliness of such reporting or non-reporting, then Rio Tinto and Zurich shall have the right to

submit their own reports to CMS under MMSEA, and the RRE Agent shall provide to Rio Tinto

and Zurich such information as either may require to comply with MMSEA, including the full

reports filed by the RRE Agent without any redactions. Rio Tinto and Zurich shall keep any

information received from the RRE Agent pursuant to this Paragraph confidential and shall not

use such information for any purpose other than meeting obligations under MMSEA.

       14.8.   The Talc Personal Injury Trust shall obtain, prior to remittance of funds to

claimants’ counsel or the claimant, if pro se, in respect of any Talc Personal Injury Claim, a

                                                30
             Case 19-10289-LSS       Doc 2852-3      Filed 01/27/21     Page 32 of 45




certification from the claimant to be paid that said claimant has or will provide for the payment

and/or resolution of any obligations owing or potentially owing under 42 U.S.C. § 1395y(b), or

any related rules, regulations, or guidance, in connection with, or relating to, such Talc Personal

Injury Claim. The Talc Personal Injury Trust shall provide a certification of its compliance with

this Section to Rio Tinto and Zurich upon either’s request, but not more often than quarterly.

       14.9.   Compliance with the requirements of this Section shall be a material obligation of

the Debtors and/or the Talc Personal Injury Trust in favor of Zurich and the Rio Tinto Settling

Parties under this Agreement.

15. REPRESENTATIONS, WARRANTIES, AND OTHER MISCELLANEOUS
PROVISIONS

       15.1.   Each Party represents and warrants that, subject to the preconditions set out in

Section 2 of this Agreement, it has taken all necessary corporate and legal action required to duly

approve the making and performance of this Agreement and that no further action is necessary

to make this Agreement binding and legally enforceable according to its terms.

       15.2.   Each Party represents and warrants that, to the best of its knowledge and belief, the

making and performance of this Agreement will not violate any provision of law or any of its

respective articles of incorporation or bylaws or any contract or agreement by which it is bound.

       15.3.   Each Party represents and warrants that (a) it is the owner of the rights and claims

to be compromised and released by it under this Agreement and (b) it has not assigned or

transferred to any Person any such right or claim or other matter to be compromised and released

hereunder.

       15.4.   Each Party represents and warrants that this Agreement is supported by valid and

lawful consideration sufficient to make all aspects of this Agreement legally binding and

enforceable on and after the Agreement Effective Date.
                                                31
           Case 19-10289-LSS         Doc 2852-3        Filed 01/27/21    Page 33 of 45




       15.5.   Each Party represents and warrants that this Agreement has been entered into in

good faith, as a result of arm’s-length negotiations, with advice of counsel, and that this

Agreement represents a fair, reasonable, proportionate, and good faith compromise of disputed

claims, disputed liabilities, and disputed issues.

       15.6.   Each Party represents and warrants that it has read this Agreement in its entirety,

fully understands all of its terms and the consequences thereof, and that the individual signing this

Agreement on its behalf has full and complete authority and competency to legally bind it to all

terms and consequences of this Agreement.

       15.7.   The Rio Tinto Captive Insurers represent and warrant that they issued insurance

policies only to Rio Tinto plc, Rio Tinto Limited, and their respective past and present affiliated

companies, and did not issue insurance policies to any other entities on the open market.

       15.8.   This Agreement (including the exhibits attached to it) sets forth the entire

agreement among the Parties as to its subject matter, and supersedes any and all prior or

contemporaneous statements, agreements, negotiations, or understandings, whether written or oral,

except that the Agreement should be read in pari materia with the Plan and Disclosure Statement.

       15.9.   All notices, demands, or other communications to be provided pursuant to this

Agreement shall be in writing and sent by electronic mail and also by overnight mail (or United

States first-class mail, postage prepaid), to the other Parties and Consenting Entities at the

addresses set forth below, or to such other persons or addresses as the Parties or Consenting

Entities may designate in writing from time to time:




                                                 32
Case 19-10289-LSS      Doc 2852-3        Filed 01/27/21   Page 34 of 45




  For Zurich:

  Robert Koscielniak
  Director, Latent & Environmental Claims
  Zurich North America
  1299 Zurich Way
  Schaumburg, IL 60196-1056
  robert.koscielniak@zurichna.com

  Mark D. Plevin, Esq.
  Crowell & Moring LLP
  Three Embarcadero Center
  26th Floor
  San Francisco, CA 94111
  mplevin@crowell.com

  Karen Dixon, Esq.
  Skarzynski Marick & Black LLP
  353 N. Clark Street, Suite 3650
  Chicago, IL 60654
  kdixon@skarzynski.com

  For Rio Tinto:

  Andrea Frost, Esq.
  Senior Counsel – Litigation
  Rio Tinto
  4700 W. Daybreak Parkway
  South Jordan, UT 84009
  Andrea.frost@riotinto.com

  With a copy to:

  CompanySecretaryNotices@riotinto.com and the subject line must start with the
  words: “RIO TINTO AMERICA INC.”

  John D. Green, Esq.
  Farella Braun + Martel LLP
  Russ Building
  235 Montgomery Street, 17th Floor
  San Francisco, CA 94104
  jgreen@fbm.com




                                    33
Case 19-10289-LSS      Doc 2852-3       Filed 01/27/21   Page 35 of 45




  Danielle Spinelli, Esq.
  Wilmer Cutler Pickering Hale and
  Dorr LLP
  1875 Pennsylvania Ave, N.W.
  Washington, DC 20006
  danielle.spinelli@wilmerhale.com

  For the Debtors:

  Ryan Van Meter, Esq.
  Imerys Talc America, Inc.
  100 Mansell Court East, Suite 300
  Roswell, Georgia 30076
  ryan.vanmeter@imerys.com

  With a copy to:

  Kimberly A. Posin, Esq.
  Latham & Watkins LLP
  355 S. Grand Avenue, Suite 100
  Los Angeles, CA 90071
  kim.posin@lw.com

  Angela R. Elbert, Esq.
  Neal, Gerber & Eisenberg LLP
  Two North La Salle Street, Suite 1700
  Chicago, IL 60602
  aelbert@nge.com

  For the Consenting Entities:

  Kami E. Quinn, Esq.
  Gilbert LLP
  700 Pennsylvania Ave. SE
  Washington, DC 20003
  quinnk@gilbertlegal.com

  with a copy to:




                                   34
           Case 19-10289-LSS         Doc 2852-3      Filed 01/27/21     Page 36 of 45




              Tort Claimants’ Committee:

              Natalie D. Ramsey, Esq.
              Robinson & Cole LLP
              1201 North Market Street
              Suite 1406
              Wilmington, DE 19801
              Direct 302.516.1702
              nramsey@rc.com

              FCR:

              Edwin J. Harron, Esq.
              Young Conaway Stargatt & Taylor, LLP
              1000 North King Street
              Wilmington, DE 19801
              eharron@ycst.com

       15.10. This Agreement may be amended only by a writing signed by or on behalf of each

Party and, if before the Agreement Effective Date, each of the Consenting Entities.

       15.11. Zurich represents that it has made a good faith search and has located no evidence

of any liability policies issued by Zurich under which any Debtor is insured (excluding expired

claims-made policies), other than those listed on Exhibit A, and that it is not aware of any such

policy, secondary evidence of any such policy, or any reason to believe such policy exists (other

than Policy No. SXL 8129701, issued to Standard Oil Company (Indiana) for the period August

17, 1983 to June 1, 1984). Rio Tinto represents that it has made a good faith search and has located

no evidence of any liability policies issued by the Rio Tinto Captive Insurers under which any

Debtor is insured (excluding expired claims-made policies), other than those listed on Exhibit B,

and that it is not aware of any such policy, secondary evidence of any such policy, or any reason

to believe such policy exists.

       15.12. This Agreement may be executed in multiple counterparts, each of which shall be

deemed an original but all of which shall constitute one and the same instrument. Execution of

                                                35
           Case 19-10289-LSS        Doc 2852-3       Filed 01/27/21   Page 37 of 45




this Agreement may be effected by PDF or other electronic transmission of executed copies of

the signature pages delivered to counsel for the Parties.

       IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the last

date indicated below.

 IMERYS TALC AMERICA, INC. (on                    IMERYS TALC ITALY S.P.A.
 behalf of itself and each of the Debtors in
 the Chapter 11 Cases)


 By:    _____________________________             By:       _____________________________
 Name: _____________________________              Name: _____________________________
 Title: _____________________________             Title: _____________________________
 Date: _____________________________              Date: _____________________________


 RIO TINTO AMERICA INC. (on behalf of             ZURICH AMERICAN INSURANCE
 itself, Three Crowns Insurance Company,          COMPANY
 Metals & Minerals Insurance Company
 Pte. Ltd., and Falcon Insurance Limited)


 By:    _____________________________             By:       _____________________________
 Name: _____________________________              Name: _____________________________
 Title: _____________________________             Title: _____________________________
 Date: _____________________________              Date: _____________________________




                                                36
           Case 19-10289-LSS        Doc 2852-3    Filed 01/27/21   Page 38 of 45




       IN WITNESS WHEREOF, the Consenting Entities have consented to this Agreement as

of the last date indicated below.



 TORT CLAIMANTS’ COMMITTEE                       FCR


 By:    _____________________________            By:   _____________________________

 Name: _____________________________             Name: _____________________________

 Title: _____________________________            Title: _____________________________

 Date: _____________________________             Date: _____________________________




                                            37
           Case 19-10289-LSS      Doc 2852-3     Filed 01/27/21      Page 39 of 45




                                       EXHIBIT A

                                      Zurich Policies

               Issuing Insurer                          Policy No.           Policy Period
     Zurich Insurance Company, US Branch         GLC 8209842-00/01        5/1/1996–5/31/1997

     Zurich Insurance Company, US Branch          GLO 8210069-00          5/31/1997–5/31/1998

     Zurich Insurance Company, US Branch          GLO 8210069-01          5/31/1998–5/31/1999

     Zurich American Insurance Company            GLO 8210069-02          5/31/1999–5/31/2000

     Zurich American Insurance Company            GLO 8210069-03          5/31/2000–5/31/2001

     Zurich American Insurance Company            GLO 8210196-04          5/31/2001–5/31/2002

     Zurich American Insurance Company            GLO 8210196-05          5/31/2002–5/31/2003

     Zurich American Insurance Company            GLO 8210196-06          5/31/2003–5/31/2004

     Zurich American Insurance Company            GLO 8210196-07          5/31/2004–5/31/2005

     Zurich American Insurance Company            GLO 8210196-08          5/31/2005–5/31/2006

     Zurich American Insurance Company            GLO 8210196-09          5/31/2006–5/31/2007

     Zurich American Insurance Company            GLO 8210196-10          5/31/2007–5/31/2008

     Zurich American Insurance Company            GLO 8210196-11          5/31/2008–5/31/2009

     Zurich American Insurance Company            GLO 8249662-00          5/31/2009–5/31/2010

     Zurich American Insurance Company            GLO 8249662-01          5/31/2010–5/31/2011

     Zurich American Insurance Company            GLO 8249662-02          5/31/2011–5/31/2012

Zurich Insurance Company Ltd (Canadian Branch)          8828308           5/31/1997-5/31/2007

Zurich Insurance Company Ltd (Canadian Branch)          8835547           5/31/2007-5/31/2009

Zurich Insurance Company Ltd (Canadian Branch)          8837911           5/31/2009-5/31/2011
         Case 19-10289-LSS       Doc 2852-3     Filed 01/27/21   Page 40 of 45




                                       EXHIBIT B

                            Rio Tinto Captive Insurer Policies

Issuing Insurer                              Policy Number        Policy Period
Metals and Minerals Insurance Pte. Limited   M&M GL/97-98/001     5/31/1997 - 5/31/1998
Three Crowns Insurance Company Limited       98162                5/31/1998 - 5/31/1999
Three Crowns Insurance Company Limited       98162                5/31/1999 - 5/31/2000
Three Crowns Insurance Company Limited       98162                5/31/2000 - 5/31/2001
Three Crowns Insurance Company Limited       98162/01             5/31/2001 - 5/31/2002
Three Crowns Insurance Company Limited       98162/02             5/31/2002 - 5/31/2003
Three Crowns Insurance Company Limited       98162/02A            5/31/2002 - 5/31/2003
Three Crowns Insurance Company Limited       98162/02B            5/31/2002 - 5/31/2003
Three Crowns Insurance Company Limited       98162/03             5/31/2003 - 5/31/2004
Three Crowns Insurance Company Limited       98162/04             5/31/2004 - 5/31/2005
Three Crowns Insurance Company Limited       98162/05             5/31/2005 - 5/31/2006
Three Crowns Insurance Company Limited       98162/06/A           5/31/2006 - 5/31/2007
Falcon Insurance Ltd.                        98162/06/C           5/31/2006 - 5/31/2007
Metals and Minerals Insurance Pte. Limited   98162/07/B           5/31/2007 - 5/31/2008
Falcon Insurance Ltd.                        98162/07/C           5/31/2007 - 5/31/2008
Metals and Minerals Insurance Pte. Limited   98162/08/B           5/31/2008 - 5/31/2009
Falcon Insurance Ltd.                        98162/08/C           5/31/2008 - 5/31/2009
Metals and Minerals Insurance Pte. Limited   98162/09/B           5/31/2009 - 5/31/2010
Falcon Insurance Ltd.                        98162/09/C           5/31/2009 - 5/31/2010
Metals and Minerals Insurance Pte. Limited   98162/10/B           5/31/2010 - 5/31/2011
Falcon Insurance Ltd.                        98162/10/C           5/31/2010 - 5/31/2011
Metals and Minerals Insurance Pte. Limited   98162/11/B           5/31/2011 - 5/31/2012
Falcon Insurance Ltd.                        98162/11/C           5/31/2011 - 5/31/2012
             Case 19-10289-LSS       Doc 2852-3       Filed 01/27/21   Page 41 of 45




                                          EXHIBIT C

                                         Excess Policies

Insurer Participant(s)                                                    Policy Period
Allianz SE                                                                5/31/1997 – 5/31/1998
Zurich Insurance Group Ltd.                                               5/31/1997 – 5/31/1998
Lexington Insurance Co., Tamarack, CNA Insurance Company Ltd.,            5/31/1997 – 5/31/1998
USF&G Corporation
Reliance National Insurance Company                                       5/31/1997 – 5/31/1998
TIG Insurance Company                                                     5/31/1997 – 5/31/1998
Kemper Insurance Companies                                                5/31/1997 – 5/31/1998
Starr Excess Insurance Company                                            5/31/1997 – 5/31/1998
XL Insurance Company Ltd.                                                 5/31/1997 – 5/31/1998
ACE Ltd.                                                                  5/31/1997 – 5/31/1998
Zurich Insurance Group Ltd.                                               5/31/1998 – 5/31/2001
Allianz SE                                                                5/31/1998 – 5/31/2001
CNA Insurance Company Ltd.; Gulf Insurance Company; Kemper                5/31/1998 – 5/31/2001
Insurance Companies; National Union; USF&G Corporation
XL Insurance Company Ltd.; Starr Excess Insurance Company                 5/31/1998 – 5/31/2001
ACE Ltd.                                                                  5/31/1998 – 5/31/2001
Aegis Security Insurance Company; National Union Fire Insurance Co.;      5/31/2001 – 5/31/2002
St. Paul Fire & Marine Insurance Company; Zurich Global Energy;
Kemper Insurance Companies
Starr Excess Liability Insurance International Ltd.                       5/31/2001 – 5/31/2002
ACE Ltd.; Oil Casualty Insurance Ltd.; XL Insurance Company Ltd.          5/31/2001 – 5/31/2002
Zurich Global Energy                                                      5/31/2002 – 5/31/2003
Kemper Insurance Companies                                                5/31/2002 – 5/31/2003
Rock River Insurance Company                                              5/31/2002 – 5/31/2003
Athena                                                                    5/31/2002 – 5/31/2003
Great Lakes Reinsurance (UK) Ltd.                                         5/31/2002 – 5/31/2003
Arch Bermuda                                                              5/31/2002 – 5/31/2003
Endurance                                                                 5/31/2002 – 5/31/2003
XL (Sydney)                                                               5/31/2002 – 5/31/2003
           Case 19-10289-LSS         Doc 2852-3       Filed 01/27/21   Page 42 of 45




Insurer Participant(s)                                                    Policy Period
Starr Excess Liability Insurance International Ltd.                       5/31/2002 – 5/31/2003
Oil Casualty Insurance, Ltd.                                              5/31/2002 – 5/31/2003
ACE                                                                       5/31/2002 – 5/31/2003
Starr Excess Liability Insurance International Ltd.                       5/31/2003 – 5/31/2004
XL Insurance Company Ltd.                                                 5/31/2003 – 5/31/2004
Zurich Insurance Group Ltd.                                               5/31/2003 – 5/31/2004
XL Insurance Company Ltd.                                                 5/31/2004 – 5/31/2005
American Home Assurance Co.                                               5/31/2004 – 5/31/2005
Starr Excess Liability Insurance International Ltd.                       5/31/2004 – 5/31/2005
Zurich Insurance Group Ltd.                                               5/31/2004 – 5/31/2005
XL Insurance Company Ltd.                                                 5/31/2005 – 5/31/2006
American Home Assurance Co.                                               5/31/2005 – 5/31/2006
Starr Excess Liability Insurance International Ltd.                       5/31/2005 – 5/31/2006
Zurich Insurance Group Ltd.                                               5/31/2005 – 5/31/2006
Liberty Mutual Ins. Co.; XL Insurance Company Ltd.                        5/31/2006 – 5/31/2007
American Home Assurance Co.                                               5/31/2006 – 5/31/2007
Starr Excess Liability Insurance International Ltd.                       5/31/2006 – 5/31/2007
Zurich Insurance Group Ltd.                                               5/31/2006 – 5/31/2007
Liberty Mutual Ins. Co.; XL Insurance Company Ltd.                        5/31/2007 – 5/31/2008
American Home Assurance Co.                                               5/31/2007 – 5/31/2008
Starr Excess Liability Insurance International Ltd.                       5/31/2007 – 5/31/2008
Catlin Underwriting Agencies, Ltd.; Zurich Insurance Group Ltd.           5/31/2007 – 5/31/2008
Catlin Underwriting Agencies, Ltd.; Liberty Mutual Insurance Co; XL       5/31/2008 – 5/31/2009
Insurance Company Ltd.
AIG Excess Liability Insurance International Ltd.                         5/31/2008 – 5/31/2009
Starr Excess Liability Insurance International Ltd.                       5/31/2008 – 5/31/2009
Catlin Underwriting Agencies, Ltd.; Zurich Insurance Group Ltd.           5/31/2008 – 5/31/2009
AIG London; AIG Australia; DA Constable; Liberty Mutual Ins. Co.;         5/31/2009 – 5/31/2010
XL Insurance Company Ltd.
Catlin Underwriting Agencies, Ltd.; Zurich Insurance Group Ltd.           5/31/2009 – 5/31/2010
          Case 19-10289-LSS         Doc 2852-3     Filed 01/27/21      Page 43 of 45




Insurer Participant(s)                                                    Policy Period
AIG; American Home Assurance Co.; DA Constable; Liberty Mutual            5/31/2010 – 5/31/2011
Ins. Co.; XL Insurance Company Ltd.
Catlin Underwriting Agencies, Ltd.; Zurich Insurance Group Ltd.           5/31/2010 – 5/31/2011
AIG; American Home Assurance Co.; DA Constable; Liberty Mutual            5/31/2011 – 5/31/2012
Ins. Co.; XL Insurance Company Ltd.
Catlin Underwriting Agencies, Ltd.; Starr Excess Liability Insurance      5/31/2011 – 5/31/2012
International Ltd.; Zurich Insurance Group Ltd.
Arch Insurance Co.; Iron-Starr Underwriting Agency Ltd.                   5/31/2011 – 5/31/2012
           Case 19-10289-LSS         Doc 2852-3      Filed 01/27/21     Page 44 of 45




                                           EXHIBIT D

                                      Assignment of Rights

       This Assignment of Rights (“Assignment”) is executed by Rio Tinto America Inc. (“Rio
Tinto”), on its own behalf and on behalf of the Rio Tinto Captive Insurers (Rio Tinto and the Rio
Tinto Captive Insurers, collectively, the “Rio Tinto Settling Parties”), and Zurich American
Insurance Company, in its own capacity and as successor-in-interest to Zurich Insurance
Company, U.S. Branch (“Zurich,” and collectively with the Rio Tinto Settling Parties, the
“Insurer Parties”). Except where otherwise specified, capitalized terms appearing in this
Assignment have the meanings set out in the accompanying Settlement Agreement and Release.

        WHEREAS, the Debtors and the Insurer Parties entered into the Rio Tinto/Zurich
Settlement, including the accompanying Settlement Agreement and Release dated [_________],
in order to fully and finally resolve their disputes, and to provide for other consideration,
promises, releases, and covenants set forth therein;

        WHEREAS, in exchange for consideration set out in the Rio Tinto/Zurich Settlement and
the Settlement Agreement and Release, the Insurer Parties agreed to make cash contributions to
the Talc Personal Injury Trust as set forth therein;

        WHEREAS, in addition to the foregoing cash contributions, as part of the Rio
Tinto/Zurich Settlement the Insurer Parties agreed to assign to the Talc Personal Injury Trust the
Credits and the Future Credits, as defined therein; provided, however, that the Insurer Parties did
not agree to assign to the Talc Personal Injury Trust, and will retain, all of their rights against
their reinsurers and/or retrocessionaires, in their capacities as such;

        WHEREAS, pursuant to an October 17, 2017 Assignment of Claims (the “Zurich
Assignment of Claims”), Zurich and its affiliated companies previously assigned to Rio Tinto
and its affiliated companies any and all rights of recovery against third parties with respect to
sums already paid or thereafter paid under the Zurich Policies in connection with any lawsuit
filed against Imerys Talc America, Inc. in which the plaintiff alleges ovarian cancer and/or
bodily injury caused by exposure to products containing talc provided, distributed, or mined by
Luzenac America, Inc. or other entities divested by Rio Tinto and its affiliated companies to
Imerys Talc America, Inc. and/or its affiliated companies;

        WHEREAS, Zurich acknowledges that, through the Zurich Assignment of Claims, it has
assigned to Rio Tinto and its affiliated companies any and all rights of subrogation, contribution
and/or indemnity arising out of the defense or payment of Talc Personal Injury Claims, but for
the avoidance of doubt, Zurich wishes to assign any remaining rights it may have;
           Case 19-10289-LSS         Doc 2852-3      Filed 01/27/21     Page 45 of 45




        THEREFORE, the Insurer Parties hereby assign to the Talc Personal Injury Trust the
Credits and the Future Credits; provided, however, that the Insurer Parties do not assign to the
Talc Personal Injury Trust, and do retain, all of their rights against their reinsurers and/or
retrocessionaires, in their capacities as such.

                                                   Rio Tinto America Inc.

                                                   By:

                                                   Printed Name:

                                                   Date:



                                                   Zurich American Insurance Company Inc.

                                                   By:

                                                   Printed Name:

                                                   Date:
